     Case 19-61608-grs Doc 832-4 Filed 07/29/20 Entered 07/29/20 00:39:14 Desc
Exhibit 36 - Guarantee Agreement Executed by Members of Stalking Horse Bidder Page 1 of 6
     Case 19-61608-grs Doc 832-4 Filed 07/29/20 Entered 07/29/20 00:39:14 Desc
Exhibit 36 - Guarantee Agreement Executed by Members of Stalking Horse Bidder Page 2 of 6
     Case 19-61608-grs Doc 832-4 Filed 07/29/20 Entered 07/29/20 00:39:14 Desc
Exhibit 36 - Guarantee Agreement Executed by Members of Stalking Horse Bidder Page 3 of 6
     Case 19-61608-grs Doc 832-4 Filed 07/29/20 Entered 07/29/20 00:39:14 Desc
Exhibit 36 - Guarantee Agreement Executed by Members of Stalking Horse Bidder Page 4 of 6
     Case 19-61608-grs Doc 832-4 Filed 07/29/20 Entered 07/29/20 00:39:14 Desc
Exhibit 36 - Guarantee Agreement Executed by Members of Stalking Horse Bidder Page 5 of 6
     Case 19-61608-grs Doc 832-4 Filed 07/29/20 Entered 07/29/20 00:39:14 Desc
Exhibit 36 - Guarantee Agreement Executed by Members of Stalking Horse Bidder Page 6 of 6
